Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application received on 11/23/2020. In the RCE, applicant has amended independent claims 1, and 19-21. Claims 2-18 remain original. No claim has been cancelled and no new claim has been added.
For this office action, claims 1-21 have been received for consideration and have been examined. 
Response to Arguments
Double Patenting
	Examiner has reviewed applicant’s remarks regarding Provisional Double Patenting and notice that applicant acknowledges the non-statutory double patenting exists however mentions that no terminal disclaimer is required at this time. Examiner respectfully disagrees with applicant’s point of view and therefore would maintain the non-statutory double Examiner would like to note that co-pending application No. 15/145,087 has been allowed by USPTO on 11/24/2020 with granted Patent No. US10845987B2. Therefore, examiner is compelled to issue the double patenting rejection as Non-provisional non-statutory double patenting rejection. 
 Claim rejection under 35 U.S.C. § 103
	Applicant’s remarks and amendments to independent claims have been reviewed by the examiner, however, examiner does not find them persuasive. With respect to applicant’s remarks that amended limitation “wherein the touch-based password is a shortcut to directly invoke a particular command of the application for setting control values and parameters associated with operation of an equipment”, examiner would like to note that primary reference of Casey extensively discloses this concept where “information or functions” stored on an electronic device may be accessed using non-alphanumeric and non-biometric inputs such as gestures. 
Casey mentions that “information or functions” may include “bank account or credit card information (as well as other types of financial information), personal contacts, personal photos, applications that allow or invoke confidential information”.  Thus, the gesture in Casey is a “shortcut” that invokes the command to display (previously) hidden/confidential information or icons, the displaying being a command to control the displayability values of hidden/confidential information or icons (control values and parameters associated with operation of the equipment), and thus the gesture is equivalent to “a shortcut to directly invoke a particular command of the application for setting control values and parameters associated with operation of an equipment”. For details see Casey’s FIGS. 5 & 6; Col. 3, Line # 41-58. Also see Col. 11, Line # 36-60. 
	Based on above explanation, examiner believe that combination of cited reference would render similar results as being claimed by the instant application. Therefore, examiner is compelled to maintain the rejection. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-10, 16 and 20-21 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5-10, 16-17, and 20-21 of Patent Application No. US10845987B2 (hereinafter Patent application) in view of Casey et al (US8638939B1) in view of Kalan et al., (US20150365492).
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non- provisional non-statutory double patenting rejection. Below table discloses similarity between the claim languages. After the table, examiner has explained obviousness-type double patenting rejection in detail.
15/145,073 
Instant application
US10845987B2
Patent application


storing, by a processor, a touch-based password including at least a first multi-point-based touch input pattern associated with a first pre-defined quadrant of a plurality of pre-defined quadrants and a subsequent second multi-point-based touch input pattern associated with a second pre-defined quadrant of the plurality of pre-defined quadrants, wherein the touch-based password is a shortcut to directly invoke a particular command of the application for setting control values or parameters 


receiving, at the first pre-defined quadrant, a first input of a plurality of inputs;


receiving, at the second pre-defined quadrant, a subsequent a second input of the plurality of inputs;

determining, by the processor, for the received first input, a stored first touch input pattern and for the received subsequent second input, a second stored touch input pattern;


comparing, by the processor, the first stored touch input pattern and the subsequent 


when the first stored touch input pattern and the subsequent second stored touch input pattern match the touch-based password, invoking, by the processor, execution of setting the control values or parameters associated with operation of the equipment within the industrial control system.
Claim 1) A method of receiving a sequence of spatially and pattern-defined touch inputs, at a graphical user interface, of a touch-screen input device, in an industrial automation system, to trigger an associated user interface command on the touch-screen input device, the method comprising:
 

storing a plurality of touch patterns and a plurality of sets of touch patterns, each said set of touch patterns associated with one of a plurality of user-interface (UI) functions calls;









receiving, via the touch-screen display, a first input at a position corresponding to the first pre-defined quadrant and 

a second input at a position corresponding to the second pre-defined quadrant;


determining, by the processor, i) a first determined touch pattern, of the stored plurality of touch patterns, based on the first input and ii) a second determined touch pattern, of the stored plurality of touch patterns, based on the second input;

determining a UI function call by comparing the first determined touch pattern and the second determined touch pattern to the stored plurality of sets of touch patterns; and 


causing, by the processor, execution of the determined user-interface (UI) function call. 





wherein a first transparent widget of the plurality of transparent widgets is associated with a first pre-defined quadrant of the plurality of pre-defined quadrants and a 
Claim 1, 4th Limitation:
dividing the transparent input screen into a plurality of pre-defined quadrants associated with a plurality of transparent widgets;

Claim 1, 5th Limitation:
associating a first transparent widget of the plurality of transparent widgets with a first pre-defined quadrant of the plurality of pre-defined quadrants and a second transparent widget of the plurality of transparent widgets with a second pre-defined quadrant of the plurality of pre-defined widgets.


Further, dependent claims in the table below are taught by the corresponding dependent claims in the Patent application US10845987B2:
15/145,073
(Instant App)
5
6
7
8
9
US10845987B2 (Patent app)
5
6
10
11
12



15/145,073
(Instant App)
10
16
20
21
US10845987B2 (Patent app)
13
17
20
21


Patent application claim fails to explicitly teach:
“a touch-based password for an operating system or an application executing on the touch-screen input device”,  
a first multi‐point‐based touch input pattern associated with a first pre‐defined quadrant of a plurality of pre‐ defined quadrants and a subsequent second multi‐point‐based touch input pattern associated with a second pre‐defined quadrant”; 
and “wherein the touch-based password is a shortcut to directly invoke a particular command of the application for setting control values or parameters”.
However, Casey discloses:
	a touch-based password for an operating system or an application executing on the touch-screen input device (See Col. 1, Line # 56-62;);
	and wherein the touch-based password is a shortcut to directly invoke a particular command of the application for setting control values or parameters (See FIGS. 5 & 6; Col. 3, Line # 41-58; Also see Col. 11, Line # 36-60);
	a first multi‐point‐based touch input pattern associated with a first pre‐defined quadrant of a plurality of pre‐ defined quadrants and a subsequent second multi‐point‐based touch input pattern associated with a second pre‐defined quadrant (See FIG. 19; Col. 17, Line # 27-40).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Casey and utilize touch based password to access particular applications on touch enabled electronic device. 
	The motivation to use Casey’s touch based password is to efficiently authenticate user at the electronic device.
Casey fails to disclose:

However, Kalan discloses:
	setting control values or parameters associated with operation of an equipment within the industrial automation system (See [0158]).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kalan with the method of Casey.
	The motivation to do so would have been to provide a customizable industrial automation component allowing a user interface view specific to the user and device enabling the user to control and monitor items related to the control and monitor items related to the control of the industrial control system remotely. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al., (US8638939B1) in view of Kalan et al., (US20150365492A1).
Regarding claims 1 and 19-21, Casey discloses:
A method of receiving a sequence of spatially- and pattern-defined touch inputs, at a graphical user interface, of a touch-screen input device, as a touch-based password for an application executing on the touch-screen input device, the method comprising:
storing, by a processor, a touch-based password (i.e. stored authentication/invoking reference) (See Col. 18, Line # 40-43; disclosing authentication sequence may be compared with the stored authentication reference; See col 9, lines 56 – col 10, line 9 provides invocation reference is stored) including at least a first multi-point-based touch input pattern (i.e. FIG. 19, from 204 (initial contact point) to 208 (contact point)) associated with a first pre-defined pattern of a plurality of predefined pattern and a subsequent second multi-point-based touch input pattern (i.e. FIG. 19, from 208 (contact point) to 212 (contact point)) associated with a second pre-defined pattern of the plurality of pre-defined pattern (See Col. 17, Line # 27-40; discloses first input pattern and subsequent second input pattern associated with predefined patterns), 
Casey further discloses wherein the patterns are predefined quadrants in which device screen is divided into four sections.  (FIG. 19 discloses quadrants via track 200 as "up" quadrant, a "left" quadrant, a "right" quadrant, and a "down" quadrant (See Col. 17, Line # 27-40).
wherein the touch-based password is a shortcut to directly invoke a particular command of the application for setting control values or parameters associated with operation of an equipment (See FIGS. 5 & 6; Col. 3, Line # 41-58; Also see Col. 11, Line # 36-60; see also arguments above;  The invocation gesture directly invokes a command of the operating system (or an application) to display a hidden icon, for example.  The operating must control the visibility of the hidden icon using some sort of stored data structure to track its state as hidden or not, which is a “setting control value associated with an equipment”);
receiving, at the first pre-defined pattern, a first input of a plurality of inputs; receiving, at the second pre-defined pattern, a subsequent second input of the plurality of inputs (See FIG. 19; Col. 17, Line # 27-40);
determining, by the processor, for the received first input, a stored first touch input pattern, and for the received subsequent second input, a second stored touch input pattern; comparing, by the processor, the first stored touch input pattern and the subsequent second stored touch input pattern to the touch-based password (See FIG. 20; Col. 18, Line # 10-16; a flowchart depicts representative acts, inputs, and outputs associated with one embodiment in which a sequence is employed to authenticate a user; See step 220 through 226 discloses authentication screen as depicted in FIG. 19); and
when the first stored touch input pattern and the subsequent second stored touch input pattern match the touch-based password, invoking, by the processor, execution of setting the control values or parameters associated with operation of the equipment (See FIG. 20; steps 94-96; Col. 18, Line # 49-67 discloses providing access to secure content based on successful authentication sequence).
Casey does not disclose:
wherein the touch screen input device is in an industrial automation system; or
 wherein the touch-based password is associated with setting control values or parameters associated with operation of an equipment within the industrial automation system.
However, Kalan discloses:
	wherein the touch screen input device is in an industrial automation system (abstract, [0158]); 
wherein the touch-based password is associated with setting control values or parameters associated with operation of an equipment within the industrial automation system (See [0158] the user interface view may be adjusted to present certain data based on the credentials, job functions, a title associated with the respective user … the GUI is located in a control room of an industrial automation facility, the user interface may provide various views to enable the user to control and monitor various items related to the control of the industrial automation facility).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kalan with the method of Casey.  One would be able to implement the device of Casey in an industrial automation environment.
	The motivation to do so would have been to provide a customizable industrial automation component allowing a user interface view specific to the user and device enabling the user to control and monitor items related to the control and monitor items related to the control of the industrial control system remotely.
19 is an apparatus claim and recites the same concept as claim 1, therefore it is rejected on same grounds.
Claim 20 is a non-transitory computer-readable medium claim and recites the same concept as claim 1, therefore it is rejected on same grounds. 
Claim 21 is a method claim and recites the same concept as claim 1, therefore it is rejected on same grounds. 
Regarding claim 2, the combination of Casey and Kalan discloses:
	The method of claim 1, wherein the stored touch-based password comprises at least 2 unique touch patterns selected from a group of possible stored touch input patterns (Casey: Col. 8, Line # 50-57; Col. 8, Line # 63-67 & Col. 9, Line # 1-3).
Regarding claim 3, the combination of Casey and Kalan discloses:
	The method of claim 1, further comprising presenting, by a processor, via a touch-screen display of the touch-screen input device, a user interface divided into a plurality of pre-defined quadrants associated with a plurality of transparent widgets, wherein a first transparent widget of the plurality of transparent widgets is associated with a first pre-defined quadrant of the plurality of pre-defined quadrants and a second transparent widget of the plurality of transparent widgets is associated with a second pre-defined quadrant of the plurality of pre-defined quadrants (Casey: Col. 14, Line # 8-21).
Regarding claim 4, the combination of Casey and Kalan discloses:
	The method of claim 3, wherein the successful authentication input includes a determined touch pattern in each of the plurality of presented transparent widgets (Casey: Col. 12, Line # 28-36).
Regarding claim 5, the combination of Casey and Kalan discloses:
	The method of claim 1, wherein the stored first touch input pattern comprises a contiguous pattern selected from the group consisting of a point, a line, an arc, a symbol, and a polygonal shape (Casey: Col. 8, Line # 58-60; Col. 11, Line # 14-18).
Regarding claim 6, the combination of Casey and Kalan discloses:
	The method of claim 1, wherein the stored first touch input pattern comprises two or more contiguous patterns, each selected from the group consisting of a point, a line, an arc, a symbol, and a polygonal shape (Casey: Col. 19, Line # 5-15).
Regarding claim 7, the combination of Casey and Kalan discloses:
	The method of claim 3, comprising:
based on the receiving, via the touch-screen display, of the second input wherein the second input originates at a first position on the user interface associated with the first transparent widget associated with the first pre-defined quadrant, and wherein the second input terminates at a second position on the user interface associated with the second transparent widget associated with the second pre-defined quadrant, determining, by the processor, i) a multi-quadrant touch pattern, derived from the second input, determining, by the processor, i) a multi-quadrant touch pattern, derived from the second input, and ii) transparent-widget pair locations, among the first pre-defined quadrant and the second pre-defined quadrant, derived from the first position and the second position (Casey: Col. 14, Line # 8-21);
(Casey: Col. 15; Line # 65-67 & Col. 16, Line # 1-7).
Regarding claim 8, the combination of Casey and Kalan discloses:
	The method of claim 7, comprising:
receiving, via the touch-screen display, a third input wherein the third input has traversed across i) the first transparent widget presented at the first quadrant, ii) the second transparent widget presented at the second quadrant, and iii) a third transparent widget presented at a third pre-defined quadrant (Casey: Col. 14, Line # 8-21);
determining, by the processor, i) a tri-quadrant touch pattern, derived from the third input, and determining, by the processor, i) a tri-quadrant touch pattern, derived from the third input, and ii) at least three transparent-widget locations, among the first pre-defined quadrant, the second pre-defined quadrant, and the third pre-defined quadrant, derived from the first position and the second position (Casey: Col. 14, Line # 8-21);
caching, by the processor, the determined tri-quadrant touch pattern and position of the first pre-defined quadrant, the second pre-defined quadrant, and the third pre-defined quadrant  associated therewith as an element in a determined sequence (Casey: Col. 15; Line # 65-67 & Col. 16, Line # 1-7).
Regarding claim 9, the combination of Casey and Kalan discloses:
	The method of claim 3, comprising:
(Casey: Col. 9, Line # 14-25). 
Regarding claim 10, the combination of Casey and Kalan discloses:
	The method of claim 3, comprising:
presenting, by the processor, via the touch-screen display, a visual representation of the stored first touch input pattern (Casey: Col. 12, Line # 24-36).
Regarding claim 11, the combination of Casey and Kalan discloses:
	The method of claim 10, wherein the visual representation comprises a graphical element having a pattern of the stored first touch input pattern (Casey: Col. 8, Line # 50-57).
Regarding claim 12, the combination of Casey and Kalan discloses:
	The method of claim 3, comprising:
presenting, by the processor, via the touch-screen display, a visual representation of a graphical element associated with a submit password for authentication (Casey: Col. 8, Line # 45-47).
Regarding claim 13, the combination of Casey and Kalan discloses:
	The method of claim 1, comprising:
presenting, by the processor, a visual representation of a password configuration window, the password configuration window having a plurality of selectable input fields, including a first selectable input field and a second selectable input field (Casey: Col. 14, Line # 59-65);
(Casey: Col. 19, Line # 8-16);
wherein the second selectable input field includes a list of touch patterns, to be used in conjunction with a selection of at least one quadrant from the list of one or more quadrants selected in the first selectable input field, a selected touch pattern being associated with the password (Casey: Col. 20, Line # 52-57).
Regarding claim 14, the combination of Casey and Kalan discloses:
	The method of claim 13, wherein the plurality of selectable input fields of the password configuration window comprises a third selectable input field, wherein the third selectable input field includes a list of configuration options to associate to a specific password (Casey: Col. 14, Line # 59-60).
Regarding claim 15, the combination of Casey and Kalan discloses:
The method of claim 13, comprising:
presenting, by the processor, in the password configuration window, a visual representation of a password sequence derived from each inputs to the plurality of selectable input fields (Casey: Col. 20, Line # 52-57).
Regarding claim 16, the combination of Casey and Kalan discloses:
The method of claim 1, comprising:
presenting, by the processor, a visual representation of a first password configuration dialog box, the first password configuration dialog box including a first selectable input field and a second selectable input field, wherein the first selectable input field includes a list of one or (Casey: Col. 14, Line # 59-65);
upon receipt of inputs for each of the first and second selectable input fields, presenting, by the processor, a visual representation of a second password configuration dialog box, the second password configuration dialog box including a third selectable input field and a fourth selectable input field, wherein the third selectable input field includes a list of one or more quadrants associated with execution of a password, and wherein the fourth selectable input field includes a list of touch patterns, to be used in conjunction with the selected at least one quadrant from the list of one or more quadrants selected in the third selectable input field, a second selected touch pattern being associated with a second gesture in a sequence of gestures defining a gesture-based password (Casey: Col. 14, Line # 59-60).
Regarding claim 17, the combination of Casey and Kalan discloses:
The method of claim 1, comprising:
prompting a user for a touch-based password for a control command selected from a group consisting of viewing a HMI screen, and changing configuration of the touch-screen input device (Casey: Col. 6, Line # 65-67; Col. 7, Line # 6-15).
Regarding claim 18, the combination of Casey and Kalan discloses:
The method of claim 3, comprising:
(Casey: Col. 8, Line # 45-49);
in response to selection of the graphical widget, presenting, via the touch-screen display, a dialog box to receive a text-based password (Casey: Col. 22, Line # 40-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432